DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 04/22/2022 is acknowledged.  The claim amendment has been entered.
The replacement drawings are not entered, because replacement Fig. 1 includes new structures 20, which do not have sufficient support in the original disclosure with respect to the specific locations.
The specification amendment is not entered either, because it includes description of the new structures 20 as depicted in replacement Fig. 1 that is not entered.
Claims 11-23 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 04/22/2022.
Drawings
PCT Rule 11.13(e) requires that all numbers, letters and reference lines, appearing on the drawings, shall be simple and clear.  However, all the drawings of the instant application comprise reference numerals that do not meet the above requirement and do not have sufficient quality for examination and satisfactory reproduction. Corrected drawings are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections 
Claims 15 and 20-21 are objected to because of the following informalities:
Claims 15 and 20-21 each include multiple instances of numbering with characters enclosed within parentheses, such as "(i)" and "(ii)".  Such expressions would cause confusion, since MPEP § 608.01(m) has set forth that reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  In order to avoid confusion, the examiner suggests that Applicant use other numbering means; for example, "i)" and "ii)" to distinguish from reference characters corresponding to elements recited in the detailed description of the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "wherein the padding is made of a polymer, foam, rubber, silicone, gel, cotton, latex, a 3D structure made of nylon or coupled materials, or combinations thereof", which renders the claim indefinite.  It is noted that the scopes of the claimed materials are overlapping in many ways; for example, the claimed foam, rubber, silicone, gel, cotton, latex and nylon each comprise at least a polymer.  In addition, it is unclear what Applicant refers to by "coupled materials".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-16, 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 4,229,835 A) in view of Lupcho (US 2015/0074881 A1).
Regarding claim 11, Shaw discloses a garment for a cyclist (undergarment 10 for a bicyclist; figs. 1-2; col. 1, ll. 47-53; col. 2, ll. 44-51), the garment comprising: 
an elasticized or elastic edge (elastic bands 18, 20 together forming an elastic edge; figs. 1-2; col. 3, ll. 13-) configured to adhere to a body of the cyclist (see figs. 5a-5c; col. 3, ll. 65-68; col. 4, ll. 1-3) so as to ensure that an entire structure of the garment does not move during pedaling (col. 3, ll. 65-68; col. 4, ll. 1-3, 24-27); 
a front portion (front fabric panel 14; figs. 1-2; col. 3, ll. 21-25) configured to be positioned on a genital zone of the cyclist (figs. 1-3; col. 3, ll. 21-25); 
a rear portion (rear fabric panel 12; figs. 1-2; col. 3, ll. 21-25); and 
a protective pad (pad 16; figs. 1-2; col. 3, ll. 21-25), 
wherein: 
a first end of the front portion is engaged with the protective pad (see figs. 1-2; col 3. ll. 21-29), and a second end of the front portion is connected to a front part of the elasticized or elastic edge (see figs. 1-2; col. 3, ll. 15-21); 
the front portion has a trapezoidal shape (see figs. 1-2) and a series of zones (see annotated fig. 2) including a first zone (see annotated fig. 2) which is in contact with the elasticized or elastic edge (see annotated fig. 2) and a second zone (see annotated fig. 2), the series of zones being configured to offer breathability, containment, and support (the front portion is formed of a breathable fabric for supporting and containing the physiology of an athlete; col. 3, ll. 21-25, col. 4, ll. 11-13, 24-32); 
the rear portion includes a pair of strips (straps 22, 24; figs. 1-2; col. 3, ll. 15-20) made of woven material, elastics or another textile (elastic straps; col. 3, ll. 15-20) configured to rest against buttocks of the cyclist (fig. 5a; col. 3, ll. 65-68; col. 4, ll. 1-3), and a first end of the rear portion is engaged with a rear part of the elasticized or elastic edge (one end of rear fabric 12 engaged with rear elastic band 18; see fig. 1; col. 3, ll. 12-15), and a second end of the rear portion is engaged with the protective pad (see figs. 1-2; col. 3, ll. 12-25); 
the protective pad is shaped and located between the front portion and the pair of strips (see figs. 1-2; col. 3, ll. 21-25); 
the protective pad has padding (col. 4, ll. 13-16) having a thickness which is configured to be located where the buttocks of the cyclist rest on a saddle of a bicycle and is configured to protect a perineal zone and ischial bones of the cyclist (configured to protect and support the crotch and buttock areas of a bicyclist to prevent discomfort for a wearer when sitting or riding; figs. 1-3, 5a, 5b; col. 2, ll. 44-51; col. 3, ll. 21-25).  
Shaw does not disclose wherein the second zone has a texture that is different from a texture of the first zone.  However, the original disclosure does not set forth any criticality for the different textures in the first and second zones, since Applicant does not disclose that such solves any stated problem or is for any particular purpose other than aesthetics.  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration for an aesthetic appeal, i.e., wherein the second zone has a texture that is different from a texture of the first zone, and provide the same functions of breathability, containment, and support as disclosed by Shaw, since this configuration does not appear to provide any unexpected results.
Shaw does not explicitly disclose wherein the padding having a thickness which is greater towards a center of the padding which is configured to be located where the buttocks of the cyclist rest on a saddle of a bicycle and is configured to protect a perineal zone and ischial bones of the cyclist.  However, Lupcho teaches a garment for a cyclist (para. 0049) comprising a protective pad (protective seat pad 1; fig. 1; para. 0051), wherein the protective pad has padding (padding including padding zones 2a, 2b; fig. 1; para. 0053) having a thickness which is greater towards a center of the padding (each concentric area going from the outer concentric area to the central concentric area, is of greater thickness; fig. 1; para. 0053) which is configured to be located where buttocks of the cyclist rest on a saddle of a bicycle and is configured to protect a perineal zone and ischial bones of the cyclist (fig. 1; para. 0052).  Shaw and Lupcho are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Shaw, with wherein the padding having a thickness which is greater towards a center of the padding which is configured to be located where the buttocks of the cyclist rest on a saddle of a bicycle and is configured to protect a perineal zone and ischial bones of the cyclist as taught by Lupcho, in order to provide an undergarment that includes paddings shaped to conform against the sitz bones of a rider thereby improving a person's comfort while riding (Lupcho; paras. 0003-0004).
Regarding claim 12, Shaw and Lupcho, in combination, disclose the garment according to claim 11, and Shaw further discloses wherein: 
the protective pad is built into the garment (col. 3, ll. 21-25) and has a front end and a rear end (see figs. 1-2); 
the front end of the protective pad is engaged on the front portion (see figs. 1-2); and 
the rear end of the protective pad is configured to be in direct contact with skin of the cyclist on a first side (the protective pad is the innermost layer of the undergarment, thereby being in direct contact with skin of a user at an interior side; fig. 3; col. 1, ll. 47-53); 
Shaw does not explicitly disclose wherein the rear end of the protective pad is engaged on the pair of strips.  However, Figs. 5a-5c of Shaw appears to show wherein the garment does not include crotch fabric panel 16a (figs. 5a-5c; col. 3, ll. 25-29), the rear end of the protective pad is engaged on the pair of strips 22, 24 (fig. 5a; col. 3, ll. 65-63; col. 4, ll. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Shaw in Figs. 1-2, with wherein the rear end of the protective pad is engaged on the pair of strips as taught by Shaw in Figs. 5a-5c, in order to provide another suitable configuration of the undergarment.   
Regarding claim 13, Shaw and Lupcho, in combination, disclose the garment according to claim 11, and Shaw further discloses wherein the series of zones (see annotated fig. 2; the boundaries of the each zone is for illustration only and not intended to be accurate) further includes: 
a third zone (a section between two lateral middle sections; see annotated fig. 2) adjoined by the second zone (see annotated fig. 2); 
a fourth zone (a lower zone; see annotated fig. 2); and 
a fifth zone (a lower end portion; see annotated fig. 2) for anchoring the protective pad (see annotated fig. 2), the fifth zone being between the fourth zone and the pair of strips (see annotated fig. 2).  
Regarding claim 14, Shaw and Lupcho, in combination, disclose the garment according to claim 13, and Shaw further discloses wherein:
the garment is a male garment, and the cyclist is a male cyclist (col. 2, ll. 44-51; col. 4, ll. 28-32); and 
the third zone and the fourth zone define a shell for receiving the genital zone of the cyclist (see annotated fig. 2; col. 2, ll. 44-51; col. 4, ll. 28-32) so as to induce the genital zone of the cyclist to adopt a raised and compact position in a saddle of a bicycle and space the genital zone of the cyclist away from thighs of the cyclist (col. 2, ll. 44-51; col. 4, ll. 28-32). 
Regarding claim 15, Shaw and Lupcho, in combination, disclose the garment according to claim 11, and Shaw further discloses wherein the protective pad comprises: 
a central anti-collapsing portion (defined by a vertical portion of band 32; see fig. 2; col. 3, ll. 40-44) configured to prevent two side portions (see annotated fig. 2) of the protective pad folding on each other (the vertical portion of band 32 is capable of preventing the two side portions folding on each other; col. 3, ll. 40-44); and 
shaped and padded side portions of the protective pad (see annotated fig. 2) on respective sides of the central anti-collapsing channel divided into two parts (see annotated fig. 2) including :
a first front part (see annotated fig. 2) including a first padding which is arranged parallel to a front part of the central anti-collapsing channel (see annotated fig. 2); and 
a second rear part (see annotated fig. 2) having an open recess (apertures 16b; fig. 2; col. 3, ll. 30-36).
Shaw does not disclose wherein the central anti-collapsing portion is a channel including at least one ventilating sector for enabling an air flow so as to eliminate overheating of the perineal zone of the cyclist, the first padding having differentiated thicknesses and having at least one pair of first reinforcements; and the second rear part having a second padding increasing in thickness toward a center of the second padding with at least one pair of second reinforcements.  However, Lupcho teaches a protective pad (protective seat pad 1; fig. 1; para. 0051) for a cyclist (para. 0049) has a central anti-collapsing portion which is a channel (a zone between separate zones 2a and 2b; see fig. 1; paras. 0051, 0061) including at least one ventilating sector (perforations 12a, 12b, 12c; fig. 1; para. 0061) for enabling an air flow so as to eliminate overheating of the perineal zone of the cyclist (in front of leg extensions 3a, 3b; fig. 1; para. 0051), and a first front part (a front part comprising zones 2a, 2b; fig. 1) including a first padding with differentiated thicknesses (fig. 1; para. 0053) and with at least one pair of first reinforcements (raised rib pairs 5a, 5b, 5c; fig. 1; para. 0054); and a second rear part (a rear part comprising zones 3a, 3b; fig. 1; para. 0051) having a second padding increasing in thickness toward a center of the second padding (fig. 1; para. 0053) with at least one pair of second reinforcements (raised rib pairs 7a, 7b, 7c and 7d; fig. 1; para. 0058).  Shaw and Lupcho are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Shaw, with wherein the central anti-collapsing portion is a channel including at least one ventilating sector for enabling an air flow so as to eliminate overheating of the perineal zone of the cyclist, the first padding having differentiated thicknesses and having at least one pair of first reinforcements; and the second rear part having a second padding increasing in thickness toward a center of the second padding with at least one pair of second reinforcements, as taught by Lupcho, in order to provide an undergarment that includes paddings shaped to conform against the sitz bones of a rider thereby improving a person's comfort while riding (Lupcho; paras. 0003-0004).
Regarding claim 16, Shaw and Lupcho, in combination, disclose the garment according to claim 15, but Shaw does not disclose wherein each of the at least one pair of first reinforcements and the at least one pair of second reinforcements has a padding thickness that is greater than in other zones of the protective pad and can be pierced so as to be breathable.  However, Lupcho teaches wherein each of the at least one pair of first reinforcements (raised rib pairs 5a, 5b, 5c; fig. 1; para. 0054) and the at least one pair of second reinforcements (raised rib pairs 7a, 7b, 7c and 7d; fig. 1; para. 0058) has a padding thickness that is greater than in other zones of the protective pad (fig. 1; para. 0053) and can be pierced so as to be breathable (formed by a padding material thereby can be pierced; para. 0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Shaw, with wherein each of the at least one pair of first reinforcements and the at least one pair of second reinforcements has a padding thickness that is greater than in other zones of the protective pad and can be pierced so as to be breathable as taught by Lupcho, in order to provide an undergarment that includes paddings shaped to conform against the sitz bones of a rider thereby improving a person's comfort while riding (Lupcho; paras. 0003-0004).
Regarding claim 18, Shaw and Lupcho, in combination, disclose the garment according to claim 11, and Shaw further discloses wherein the padding is made of a polymer, foam,  rubber, silicone, gel, cotton, latex, a 3D structure made of nylon or coupled materials, or combinations thereof (a polyester urethane or other suitable padding material; col. 4, ll. 11-16).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the padding as claimed, in order to provide a soft, flexible and highly durable protective pad. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 19, Shaw and Lupcho, in combination, disclose the garment according to claim 11, and Shaw further discloses wherein the elasticized or elastic edge includes closures (fasteners 26, 28; figs. 1-2; col. 3, ll. 8-20) for being able to remove the garment from the body of the cyclist (by unfastening the fasteners thereby doffing the garment; col. 3, ll. 46-49). 
Regarding claim 22, Shaw and Lupcho, in combination, disclose the garment according to claim 19, and Shaw further discloses wherein the closures comprise buttons, Velcro, or hooks (hook fasteners 28; figs. 1-2; col. 3, ll. 8-20).  
Regarding claim 23, Shaw and Lupcho, in combination, disclose the garment according to claim 11, and Shaw further discloses wherein the protective pad is configured to protect the perineal zone and ischial bones of the cyclist (as addressed for claim 11; see figs. 2-3, 5a).  
Shaw does not explicitly disclose the protective pad has minimal dimensions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the dimensions of the protective pad, as disclosed by Shaw, in order to provide the intended protective function while simultaneously using least material thereby saving cost.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 4,229,835 A) and Lupcho (US 2015/0074881 A1) and further in view of Larson (US 3,489,149 A).
Regarding claim 17, Shaw and Lupcho, in combination, disclose the garment according to claim 11, but Shaw does not disclose wherein the protective pad is interchangeable such that the thickness of the padding can be increased based on a level of protection desired by the cyclist.  However, Larson teaches an undergarment which can be worn by a cyclist (a panty 2; fig. 1; col. 2, ll. 8-10) comprising a protective pad (absorbent pad 16; fig. 2; col. 2, ll. 54-57), wherein the protective pad is configured to be inserted into a pocket or case (fig. 2; col. 2, ll. 21-40, 54-57), and the protective pad is interchangeable (col. 2, ll. 54-71).  Shaw and Larson are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Shaw, with wherein the protective pad is interchangeable such that the thickness of the padding can be increased based on a level of protection desired by the cyclist as taught by Larson, in order to provide another suitable configuration for positioning the protective pad and also provides flexibility for the user to change the protective pad when needed.
Regarding claim 20, Shaw and Lupcho, in combination, disclose the garment according to claim 11.  Shaw does not disclose wherein the protective pad is removable so as to be configured to: (i) be out of direct contact with skin of the cyclist or with an outer garment of the cyclist; and (ii) be inserted into a pocket or case of a same shape as the protective pad such that the protective pad is interchangeable, the pocket or case being engaged with the pair of strips and the front portion.   However, Larson teaches an undergarment which can be worn by a cyclist (a panty 2; fig. 1; col. 2, ll. 8-10) comprising a protective pad (absorbent pad 16; fig. 2; col. 2, ll. 54-57), wherein the protective pad is removable (fig. 2; col. 2, ll. 54-57) so as to be configured to: (i) be out of direct contact with skin of the cyclist or with an outer garment of the cyclist (separated by top layer of pocket 4; fig. 2; col. 2, ll. 21-40, 54-57); and (ii) be inserted into a pocket or case (fig. 2; col. 2, ll. 21-40, 54-57) of a same shape as the protective pad (see fig. 2) such that the protective pad is interchangeable (col. 2, ll. 54-71).  Shaw and Larson are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Shaw, by adding a pocket or case to the garment for removably holding the protective pad in place, thereby obtaining wherein the protective pad is removable so as to be configured to: (i) be out of direct contact with skin of the cyclist or with an outer garment of the cyclist; and (ii) be inserted into a pocket or case of a same shape as the protective pad such that the protective pad is interchangeable as taught by Larson, in order to provide another suitable configuration for positioning the protective pad and also provides flexibility for the user to change the protective pad when needed.  Further, Figs. 5a-5c of Shaw appear to show wherein the garment does not include crotch fabric panel 16a (figs. 5a-5c; col. 3, ll. 25-29), the protective pad is engaged on the pair of strips 22, 24 and the front portion of the garment (figs. 5a, 5b; col. 3, ll. 65-63; col. 4, ll. 1-3).  As the pocket or case of Larson has the same size and the same shape as the crotch area of the undergarment (see fig. 2), by this combination, the pocket or case would be engaged with the pair of strips and the front portion of the modified garment.
Regarding claim 21, Shaw, Lupcho and Larson, in combination, disclose the garment according to claim 20.  By the modification with Larson, inner faces of the pocket or case and a lower internal face of the pocket or case would directly contact the protective pad.
 Shaw does not disclose wherein: an outer face of the protective pad has a coating of silicone for ensuring grip on trousers of the cyclist; an upper face of the pocket or case has a coating of silicone for reducing or preventing reciprocal or corresponding movements between the pocket or case and the genital zone of the cyclist; a lower face of the pocket or case: (i) is made of a material that is resistant to abrasion or rubbing; or (ii) has a silicone coating for preventing movements of the protective pad with the trousers of the cyclist; and the inner faces of the pocket or case are configured to ensure adhesion between the pocket or case and the protective pad so that the protective pad remains in position and is configured so as not to be attached to the trousers of the cyclist.  However, the above limitations are directed to configuration of known material on the basis of its suitability for the intended use.  One of ordinary skill of the art would recognize that the garment should be configured to prevent the protective pad from slipping with respect to an outer garment and the cyclist's body in order to effectively protect the specific intended body parts of the cyclist during a cycling movement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have made such material configuration, in order to effectively protect the specific intended body parts of the cyclist during a cycling movement.  It has been held to be well within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.










    PNG
    media_image1.png
    763
    1032
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 4,229,835 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 04/22/2022 have been fully considered and addressed as follows.
Applicant Remarks: With respect to claim 11, Applicant asserts that the protective pad 16 of Shaw is configured to protect only the perineal zone, not the ischial bones of the cyclist.
Examiner's response: Examiner respectfully disagrees.  Shaw clearly discloses that the protective pad 16 is included in an undergarment for bicycling and configured to protect the crotch, and support the crotch and buttock areas of a bicyclist to prevent discomfort for a wearer when sitting or riding (col. 1, ll. 62-66; col. 2, ll. 44-51; col. 3, ll. 21-25), which encompasses the scope of protecting the crotch and buttock areas including ischial bones of the bicyclist, not only perineal zone as Applicant asserted.  In addition, it is noted that supporting buttock areas of a biocyclist also provides protection to the buttock areas including the ischial bones.  Therefore, the protective pad 16 of Shaw is also configured to protect the areas of ischial bones of a user.  Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  As the protective pad of Shaw is capable of performing the function of protecting the ischial bones of the cyclist, it meets the claim.
Applicant Remarks: Applicant asserts that modifying Shaw with Lupcho would impermissibly render the invention of Shaw unsatisfactory for its intended purposes because the padding zones 2a, 2b would be outside the mid portion of the garment 10.
Examiner's response: Examiner respectfully disagrees.  First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Second, Applicant fails to define the scope of "the mid portion" of the garment 10.  Referencing Fig. 2 of Shaw, the entire area defined by the protective pad 16 can be considered as "a mid portion" of the undergarment; and the positions of padding zones 2a, 2b of Lupcho are corresponding the positions of two buttock areas of the protective pad 16 respectively.  Second, one of objective Shaw's invention is to support the buttock areas of a bicyclist for preventing discomfort for a wearer when sitting or riding by the protective pad (col. 2, ll. 44-51).  As such, modifying Shaw with Lupcho would not render Shaw unsatisfactory for its intended purposes.
Applicant Remarks: Applicant asserts that the garment of Shaw is disclosed as being suitable for a female user, but men also need to protect the genital areas and the ischial bones when engaging in cycling activities.
Examiner's response: Examiner respectfully disagrees.  Shaw has clearly disclosed that the protective garment has specific contour padded portions to accommodate different physiology of both for male and female wearers to protect the crotch of a bicyclist from discomfort, to provide support for the buttocks (col. 2, ll. 8-13, 44-51), and a female undergarment is merely a preferred embodiment of Shaw (col. 2, ll. 8-13).  Shaw further discloses that the garment may be modified to accommodate the physiology of a male by providing in the padding area a concave pouch-like padded area which may be preformed to accommodate the male physiology (col. 4, ll. 28-35).  Therefore, Shaw does disclose the undergarment can be a male garment.  It has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732